UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DORIAN HOLLIDAY,
                                 Plaintiff,
                                                                   1:20-CV-0252 (CM)
                     -against-
                                                                  TRANSFER ORDER
 KENNETH MURPHY,
                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in the Midstate Correctional Facility, brings this

pro se action asserting that the defendant, a Correctional Officer assigned to the Marcy

Correctional Facility (“Marcy”), violated his federal constitutional rights. For the following

reasons, the Court transfers this action to the United States District Court for the Northern

District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents of the
       State in which the district is located; (2) a judicial district in which a substantial part of
       the events or omissions giving rise to the claim occurred, or a substantial part of property
       that is the subject of the action is situated; or (3) if there is no district in which an action
       may otherwise be brought as provided in this section, any judicial district in which any
       defendant is subject to the court’s personal jurisdiction with respect to such action.

Under § 1391(c), a “natural person” resides in the district where the person is domiciled, and any

other “entity with the capacity to sue and be sued,” if a defendant, resides in any judicial district

where it is subject to personal jurisdiction with respect to the civil action in question.

§ 1391(c)(1), (2).

       The defendant is a Correctional Officer assigned to Marcy, and Plaintiff alleges that the

events giving rise to his claims occurred there. (ECF 2, at 4.) Marcy is located in Oneida County,

in the Northern District of New York. See 28 U.S.C. § 112(a). Because Plaintiff does not allege
any facts showing that the defendant resides in this judicial district or that any of the alleged

events or omissions giving rise to Plaintiff’s claims occurred in this judicial district, venue is not

proper in this Court under § 1391(b)(1) or (2). Plaintiff’s claims arose in Northern District of

New York. Accordingly, venue lies in the United States District Court for the Northern District

of New York. See § 1391(b)(2). The Court therefore transfers this action to that court. See 28

U.S.C. § 1406(a).

                                          CONCLUSION

       The Court directs the Clerk of Court mail a copy of this order to Plaintiff and note service

on the docket. The Court also directs the Clerk of Court to transfer this action to the United

States District Court for the Northern District of New York. Whether Plaintiff should be

permitted to proceed further without prepayment of fees is to be determined by the transferee

court. A summons shall not issue from this Court. This order closes this case.

       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    January 16, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
